Citation Nr: 1826743	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) beyond level K and S based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1968 and from September 1975 to January 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Washington Processing Center in Washington, District of Columbia.  Jurisdiction has since been transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2018, the Veteran was afforded a personal hearing before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim for a higher level of SMC must remanded to afford the Veteran a VA examination to evaluate whether he has the current need for regular aid and attendance of another person on a factual basis.  A September 2013 examination for housebound status or permanent need for regular aid and attendance was provided by a VA physician; however, this examination did not provide adequate findings in order to make a determination in this case.  Also, the Veteran and his treating VA physician submitted statements regarding his inability to care for himself and his complete dependence on his wife.  As such, further development is necessary.

Furthermore, the Veteran testified at the Board hearing that he was recently treated at a VA medical center.  The recent records have not been associated with the file.  Thus, those VA treatment records should also be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Schedule the Veteran for a VA examination to determine the nature and resulting limitations of his service-connected disabilities to assess whether he requires aid and attendance or is housebound.  The claims folder must be made available to the examiner.  All indicated tests or studies should be accomplished.  

The examiner should comment upon the resulting limitations from the Veteran's identified service-connected disabilities and address the following:

(a) Whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether the Veteran is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature;

(b) Whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living;

(c) Whether the Veteran is bedridden;

(d) Whether the Veteran is restricted to his home or the immediate vicinity thereof; and, 

(e) To what extent the above limitations are due solely to the Veteran's service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If upon completion of the above action the claims remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




